DETAILED ACTION
This is a first action on the merits, in response to the claims received 9/30/2019. Claims 1-5 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 9/30/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soma et al, (Soma), (USNO.2009/0315518).
As for claim 1, Soma discloses and shows in Fig. 1 a drive system to be applied to a vehicle which includes a chargeable and dischargeable electric storage device (B), and in which the electric storage device is capable of being charged by power supply from an external power supply (72) outside the vehicle, the drive system comprising: a rotating electrical machine (MG1) ; an inverter (14) connected to the rotating electrical machine; a converter (12) configured to transform a power supply voltage of the electric storage device and output the transformed power supply voltage to the inverter; and (Via PL1C & PL2C) which are capable of being electrically connected to the external power supply, wherein the charging wirings are connected to connection points between the inverter and the converter (par.[0035 -0041,0046,0081,0093])
 	As for claim 2, Soma discloses and show in Fig. 1 the converter is a voltage step-down type converter which steps down the power supply voltage and outputs the stepped-down power supply voltage to the inverter (via control signal PWMC)(par.[0046]).
 	As for claim 3, Soma discloses and show in Fig. 1 a control unit configured to control the converter (via booster converter), wherein the control unit controls the converter to make a voltage to be supplied from the external power supply higher than the power supply voltage and output the voltage to the electric storage device when the electric storage device is charged by power supply from the external power supply (par.[0046]).
 	As for claim 4, Soma discloses and show in Fig. 1 an acquiring unit (via 30) configured to acquire a supply voltage of the external power supply, wherein the control unit controls the converter to step up a voltage to be supplied from the external power supply and output the voltage to the electric storage device on condition that the supply voltage is lower than the power supply voltage (par.[0084])
  Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the charging wirings are first charging wirings, the charging wirings comprising: first switches provided on the first charging wirings; second charging wirings which are capable of being electrically connected to the external power supply and which are connected to the electric storage device; and second switches provided on the second charging wirings, the control unit controls the first switches to be put into open states and controls the second switches to be put into closed states in a case where the supply voltage is higher than the power supply voltage, and controls the first switches to be put into closed states and controls the second switches to be put into open states in a case where the supply voltage is lower than the power supply voltage, in combination with the remaining limitations of independent claims 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859